UNITED STATES DISTRICT COURT

 

USDC-SDNY

SOUTHERN DISTRICT OF NEW YORE DOCUMENT
ELECTRONICALLY FILED
DOCH#:

ZAHMEIL D. WASHINGTON-STEELE, DATE FILED: 3 / Ib f 228)

 

Plaintiff,

18-CV-7431 (RA)

¥.

CITY OF NEW YORK; NYC DETECTIVE ORDER

PAUL SCOTT,

 

Defendants.

 

 

RONNIE ABRAMS, United States District Judge:

On March 12, the Court received Plaintiff's letter, requesting an update on his
case. The Court has not yet resolved Defendants’ pending motion to dismiss, When the
Court resolves that motion or should it file a related order, it will promptly notify Plaintiff

via mail at the following address:

Clinton C.F.
P.O. Box 2000
Dannemora, N.Y. 12929
19A2572
If Plaintiff's address changes during the course of this action, he should update the Court

with his new address.

The Clerk of Court is respectfully directed to mail a copy of this order to Plaintiff.

SO ORDERED.
Dated: March 16, 2020 .
New York, New York

 

RONNIE ABRAMS
United States District Judge

 
